Citation Nr: 1456461	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has bilateral hearing loss and tinnitus disabilities as a result of noise exposure sustained while on active duty.  As an initial matter the Board notes that September 2010 and October 2010 formal findings of unavailability have been made regarding the Veteran's service treatment and personnel records respectively.  The only record available is the Veteran's separation examination which does not reflect any audiological testing.  
At the November 2014 hearing, the Veteran testified that after basic training, he was given an opportunity to choose an MOS.  He stated he chose demolition training.  After 3-4 weeks of demolition training, his MOS was changed to cook's helper, although he never worked in that specialty.  During basic training, and throughout his military service, the Veteran states that he qualified on various machine guns and a rocket launcher, most often without any hearing protection.  The Veteran further testified that his job duties involved exposure to acoustic trauma, without any hearing protection.  He was exposed to weapons firing, rocket launchers, TNT, jackhammers, hand grenades, and C4 explosives.  As there are no service treatment or personnel records available, the benefit of the doubt will be given to the Veteran regarding noise exposure, and acoustic trauma will be conceded.  

The Veteran, and his wife, have competently and credibly reported that he began having problems with his hearing during service and has continued to have ringing in his ears and hearing loss.  One month after separating from the military, the Veteran's hearing was checked by a family relative who noted hearing loss.  Two years later, the Veteran purchased his first hearing aide at age 23.  In December 2010, the Veteran had an audiology examination that revealed bilateral sensorineural hearing loss and tinnitus.  

The Board notes that the Veteran has not been afforded a VA audiological examination in this case, nor was a medical opinion obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim. 

In light of the foregoing, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for bilateral hearing loss and tinnitus disabilities.  38 U.S.C.A. 5103A (West 2002 & Supp. 2014), 38 C.F.R. 3.159(c) (2014).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran and providing the Veteran with a VA audiological examination and to obtain an expert medical opinion as to whether any bilateral hearing loss and tinnitus disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to assess the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the VA report.

The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is due to or the result of noise exposure during active service.  The examiner should take as true the Veteran's claims of exposure to loud noise from various weaponry and explosives without the use of hearing protection.  
The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current tinnitus is due to or the result of noise exposure during active service.  The examiner should take as true the Veteran's claims of exposure to loud noise from various weaponry and explosives without the use of hearing protection.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

